Case 1:20-cv-11259-PBS Document1 Filed 07/01/20 Page 1 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

 

 

) Case No.
x \\ \ ) (to be filled in by the Clerk's Office)
IN = wh ~~ jr } \| He | WS
Anton) Lewis )
\ Plaintiff(s) )
(Write the full name 1e of each plaintiff who is filing this complaint. 4, K
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) Yes L_]No
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
br OPP lp Ria )
a) V THER MOR = ae | -B2z
2 fy is LY | on nS
/ | ; Lowyv~t Jar ; co
c/o (i mime C ob MCC y 1) are ae me TM,
S | Y [Acm>MD | > wf a 4 VLA 1 yi wi , ) O84 fk. - Ae
seaibien Defendant(s) Gal, \\\/\\e\2- ) 47 =e e rm
‘Write the full name of each defendant who is ‘being al If the 9 9 — U2 TTI
names of all the defendants cannot fit in the space above, please ) 2QO = Oo
write “see attached” in the space and attach an additional page ) PO SS Ru
with the full list of names.) 2 ‘< * am
. o ct OQ
on 3M

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

 

 

Street Address Moo Nashua S ecer (Na La
City and County ’ astan, Sy (
State and Zip Code MA DQ)Y

Telephone Number

Le) ) / LA { Pe a |
fy
af

Chin (\\ Wey niSla Waimea

‘~

E-mail Address
al ,

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (if known). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-11259-PBS Document1 Filed 07/01/20 Page 2 of 7

2. Provide the correct civil action number of your case on both the document and
the front of the envelope in which it is enclosed.

3. Sign all documents you file with the court. Place the words "PRO SE" after your
name. Place your address and telephone number on all documents.

The Customer Services Section of the United States District Court Clerk's Office in Boston is located in
Suite 2300, United States Courthouse, 1 Courthouse Way, Boston, MA 02210. Office hours are 8:30 A.M. to
5:00 P.M., Monday through Friday.

If you are located in the Worcester or Springfield area you may contact one of the divisional offices as

indicated below:

 

United States District Court United States District Court
Donohue Federal Building Federal Building & Courthouse
595 Main Street - Room 502 1550 Main Street
Worcester, MA 01608 Springfield, MA 01103
(508) 929-9900 (413) 785-0015

Step by Step

Revised June 9, 2017 - U.S.D.C. - Massachusetts Page 9
Case 1:20-cv-11259-PBS Document1 Filed 07/01/20 Page 3 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

 

Name OS \; ( {\ rams

Job or Title (if known) COre Maonal O++ ‘ape

Street Address yA
City and County

State and Zip Code

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name LADY, Ne ( ee A
Job or Title (if known) C4 A bay . : )
Street Address OY I lasHt wa Srree yr Tat!
City and County ostan. & ft ik
State and Zip Code YA. OQ . .
Telephone Number |
E-mail Address (if known)
Defendant No. 3 ¥
Name ( : Afr | W >| S| \
Job or Title (if known) CA0dain
Street Address ey Na stun Steter “Ta: }
City and County Peclan. S ce | . /
State and Zip Code Ma. 6 2 jIY
Telephone Number
E-mail Address (if known)
Defendant No. 4
Name fi } lA 2
Job or Title (if known) C, wmrectonal CO} (> Cey
Street Address BO0 Nastinn Seog “<TRh)
City and County Boslan ral
State and Zip Code MA. ¢
Telephone Number

 

E-mail Address (if known)

Page 2 of 5
Case 1:20-cv-11259-PBS Document1 Filed 07/01/20 Page 4 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina ~
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question

[ | Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

{ \

\

\U

{St

¢

/

T et Tas - y . \ n
J L/TH cy = { . -Y
tr f/f x 4 { ¢ Y\ + /\ \
/ f i / { \ \ { IN | IA ND

If the Basis for Jurisdiction Is Diversity of Citizenship (

l.

The Plaintiff(s)

a.

If the plaintiff is an individual
The plaintiff, (name) [ ithe r

, 1s a citizen of the

 

State of (name) } f\ NOOSA Vu

 

If the plaintiff is a corporation

The plaintiff, (name) |

, is incorporated

 

under the laws of the State of (namé) We

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

The Defendant(s)

a.

If the defendant is an individual
The defendant, (name) | 7 yy IE ?nAQRA
the State of (name) WASSAC }

 

(foreign nation)

 

, 1s a citizen of

. Or is a citizen of

Page 3 of 5
Case 1:20-cv-11259-PBS Document1 Filed 07/01/20 Page 5 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

b. If the defendant is a corporation e
The defendant, (name) >) ce y ( AL) 4 4 \\ D 5} 1 a\r »), 18 incorporated under
the laws of the State of (name) Maxsach jh a\Lo< , and has its

 

principal place of business in the State of (name) \AASS DClhr yeteS
Or is incorporated under the laws of (foreign nation) N/A ;

and has its principal place of business in (name) Massa thie bhes

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3 The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

    

 

 

 

 

af Y \ { ( 5 } fNe\ 4 ( \ «\ s sy7
c Sat wa SY rt)
( a
Til. Statement of Claim
Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
e J > Bl | re CreAV—O ) Ze & | € f\ _ CA ME Dt to re <
oO ~ ) } ) — fe | ‘, “ )
Ny Tw ff | ne LO hae eg e Ene
) f Al a Grab A Deri Chay
4 | FP ) 7 — /

   

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are enngey to actual or

 

punitive money damages. ys ok Bay N Fe SU ye 3 ’
LaMVensarorgd Damad htnaiwe |
i . \ t : } .
CS; ( ‘Si ie eT ae * | = \
- ee Aly ¢ al r\ ) } \] { | A
— U vr} | AV « L)U| CS )|
b= bal lian \ ~ ~ | #
us = \ - AN \ ex / C \ \
: ) GD A i [7 WN A oeen iN ) |
( , oN) C 3 o ween \OY { VN Y\ aN In |X,
L | + \ ' \ )
{ \ r a . = ~ a 7
LUTE! Une KYle Oh VS \ LA 2) 1Y| Z1Cin tT oer. - |
{> iA.) 4S mM NY yx LZ
Foe uh pl | Pay :
CASE ») f \ j oA a ‘en \"
. 4 hu BY LAV } af } Yi\A \ Z YVAN 4+
4mendi let \ a tan He

Tro trie’ | ~ Pagedof5
Case 1:20-cv-11259-PBS Document1 Filed 07/01/20 Page 6 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information

>

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

[agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: -)

Signature of Plaintiff
Printed Name of Plaintiff

B. For Attorneys

Date of signing: f c

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

\ F 53 . “ee
\ j DA 4 iS fox E

Page 5 of 5
Case 1:20-cv-11259-PBS Document1 Filed 07/01/20 Page 7 of 7

AO 240 Reverse (Rev. 10/03)

4. Do you have any cash or checking or savings accounts? 1 Yes No

If “Yes,” state the total amount.

 

5. Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any other
thing of value? L] Yes No

If “Yes,” describe the property and state its value.

6. List the persons who are dependent on you for support, state your relationship to each person and indicate
how much you contribute to their support.

\ \ at AY AL ty si | \ Vi

| | } \- t Nea Ace ) A AN Caio none 21S4¢ 32 Amer
} ‘ / riA+t q —~ { \ 1 { ley 1 {_/{ 4 ti LON y \S

- / /
ADT Lf 7} 1) mL) f

Date Signature of Applicant

NOTICE TO PRISONER: A Prisoner seeking to proceed without prepayment of fees shall submit an affidavit
stating all assets. In addition, a prisoner must attach a statement certified by the appropriate institutional officer
showing all receipts, expenditures, and balances during the last six months in your institutional accounts. If you have

multiple accounts, perhaps because you have been in multiple institutions, attach one certified statement of each
account.
